Case: 4:19-cv-01841-JAR Doc. #: 39 Filed: 02/06/20 Page: 1 of 1 PagelD #: 196

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

ASSOCIATED MANAGEMENT )

SERVICES, INC., )
)
Plaintiff, )
)

Vv. ) No. 4:19-ev-01841-JAR
)
CAPSTAN HEALTHCARE, )
LLC d/b/a CAPSTAN RX, et )
al., )
)
Defendants. )

STIPULATION OF DISMISSAL WITH PREJUDICE
Plaintiff Associated Management Services, Inc., pursuant to Rule 41(a)(4)(A)Gi)
of the Federal Rules of Civil Procedure, and with consent of Defendants Capstan
Healthcare, LLC d/b/a Capstan RX, Syed Haroon Zulfigar, d/b/a Capstan RX, and
North G RX, LLC, d/b/a Capstan RX, dismisses this action with prejudice, with all
parties to bear their own costs and attorneys’ fees.
SCHULTZ & ASSOCIATES LLP
By:_/s/Ronald J. Eisenberg
Ronald J. Eisenberg, #48674MO
640 Cepi Drive, Suite A
Chesterfield, MO 63005
636-537-4645
Fax: 636-537-2599

reisenberg @sl-lawyers.com

Attorney for Plaintiff

Oy
Heb te,
